Citation Nr: 0506804	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period dated 
through July 31, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period beginning on August 1, 2003.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).

4.  Whether the RO's decision to reduce the veteran's 
evaluation for PTSD from 70 percent to 30 percent, effective 
from August 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the appealed February 2000 rating decision, the RO denied 
entitlement to an evaluation in excess of 70 percent for PTSD 
and entitlement to TDIU.  The veteran appealed this decision, 
and, during the pendency of this appeal, the RO proposed 
reducing the evaluation for PTSD to 30 percent in a July 2002 
rating decision.  This reduction was effectuated in a May 
2003 rating decision as of August 1, 2003. 

In August 2003, the RO received a statement from the veteran 
indicating his disagreement with the RO's decision to reduce 
his PTSD evaluation.  The Board interprets this statement as 
a Notice of Disagreement with the May 2003 reduction.  As 
such, it is incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   Here, the 
determination of the claims of entitlement to increased 
evaluations and entitlement to TDIU may be significantly 
affected by a determination of the claim of the propriety of 
the recent rating reduction.  The Board also notes that the 
rating reduction was made at a time when the prior 70 percent 
evaluation had been in effect for more than five years.  As 
such, and in view of 38 C.F.R. § 3.344 (2004), the Board 
finds that further efforts should be made to have the veteran 
appear for a VA psychiatric examination, notwithstanding the 
fact that he has missed two prior examinations.

Finally, in his Augsut 2004 submission, the veteran indicated 
that his evaluation for PTSD had been reduced "without a 
hearing."  This raises the question of whether he presently 
seeks an RO hearing in conjunction with his present appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted so as 
to determine whether he still seeks a 
hearing on his appeal.  If so, such a 
hearing should be scheduled as soon as 
possible.  If a hearing is conducted, a 
copy of the hearing transcript must be 
added to the claims file.

2.  The veteran should then be afforded a 
VA psychiatric examination to address the 
symptoms and severity of his service-
connected PTSD.  In scheduling this 
examination, the veteran should be 
notified of the consequences of a failure 
to report for the examination.  The 
examiner should review the claims file in 
conjunction with the examination and 
should describe all current subjective 
and objective symptoms in the examination 
report.  In rendering a diagnosis, the 
examiner must assign a Global Assessment 
of Functioning (GAF) score and indicate 
whether the veteran's PTSD, in and of 
itself, renders him unable to secure or 
follow a substantially gainful 
occupation.  All opinions and conclusions 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, the veteran's claims of 
entitlement to an evaluation in excess of 
70 percent for PTSD for the period dated 
through July 31, 2003; entitlement to an 
evaluation in excess of 30 percent for 
PTSD for the period beginning on August 
1, 2003; and entitlement to TDIU should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board.

4.  The veteran should also be furnished 
a Statement of the Case addressing the 
issue of whether RO's decision to reduce 
the evaluation for PTSD from 70 percent 
to 30 percent, effective from August 1, 
2003, was proper.  This issuance should 
include the provisions of 38 C.F.R. 
§ 3.344 (2004).  By this issuance, the 
veteran should also be notified of his 
rights and responsibilities in completing 
an appeal as to this issue.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




